     Case: 1:20-cv-00543 Document #: 10 Filed: 05/17/20 Page 1 of 1 PageID #:127




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

                             Case Number: 1:20-cv-543 (Judge Durkin)


REPUBLIC TECHNOLOGIES (NA), LLC,
and SREAM, INC.,

                        Plaintiffs,

v.

SHAILESH PATEL d/b/a TOBACCO
SHOP and SHAILESH PATEL,

                  Defendants.
____________________________________/

                                        STATUS REPORT

        Pursuant to the Third Amended General Order 20-0012, Plaintiffs’ submit this concise

status report.

        1.       This case was filed on January 14, 2020.

        2.       Defendant SHAILESH PATEL d/b/a TOBACCO SHOP was served on April 20,

2020 (Dkt. 7), with an answer due. June 6, 2020 (including the extension granted by Third

Amended General Order 20-0012).

        3.       Defendant SHAILESH PATEL was served on was served on April 20, 2020 (Dkt.

7), with an answer due. June 6, 2020 (including the extension granted by Third Amended

General Order 20-0012).

                                                     Respectfully Submitted,

                                                     /s/ Christopher V. Langone
3033 N. Clark
Chicago, IL 60657
(312) 344-1945
langonelaw@gmail.com
